In the
                   Court of Appeals
           Second Appellate District of Texas
                    at Fort Worth
                 ___________________________

                      No. 02-19-00158-CV
                 ___________________________

HERITAGE INN NUMBER LVII LTD, HERITAGE INN NUMBER XXX LP,
              AND THARLDSON DEV, Appellants

                                 V.

         TARRANT APPRAISAL REVIEW BOARD, Appellee


              On Appeal from the 96th District Court
                     Tarrant County, Texas
                 Trial Court No. 096-295342-17


             Before Sudderth, C.J.; Gabriel and Kerr, JJ.
                Per Curiam Memorandum Opinion
               MEMORANDUM OPINION AND JUDGMENT

      We have considered “Appellant's Motion for Voluntary Dismissal.” We grant

the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Appellants must pay all costs of this appeal. See Tex. R. App. P. 42.1(d), 43.4.

                                                      Per Curiam

Delivered: June 27, 2019




                                           2